Case 3:18-cv-02125-DWD Document 72 Filed 09/21/20 Page 1 of 5 Page ID #332




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


    WILLIAM BUCK, #R21689,                                 )
                                                           )
                             Plaintiff,                    )
                                                           )
    vs.                                                    )    Case No. 18-cv-2125-SMY
                                                           )
    SGT RIGDON,                                            )
    C/O PUXDOM,                                            )
    C/O EDWARDS,                                           )
    C/O MALLORY,                                           )
    C/O HALLE,                                             )
    C/O WEAVER,                                            )
    JUSTIN HUNZIKER,                                       )
    LT. SAMUELS,                                           )
    JEFFREY GARDINER,                                      )
    LANCE PHELPS,                                          )
    MELISSA PAPPAS,                                        )
    and CHELSEA REGELSPERGER,                              )

                             Defendants.

                                 MEMORANDUM AND ORDER
YANDLE, District Judge:

          This matter comes before the Court on the Motion for Summary Judgment for Failure to

Exhaust Administrative Remedies (Doc. 57) filed by Defendants Chelsea Regelsperger and

Melissa Pappas. Plaintiff filed a Response (Doc. 61) and Defendants filed a Reply (Doc. 62). 1 For

the following reasons, Defendants’ Motion is DENIED.

                                                  Background

          Plaintiff William Buck is an inmate of the Illinois Department of Corrections (“IDOC”).

He filed this lawsuit pursuant to 42 U.S.C. §1983, alleging that on June 16, 2017, he was assaulted


1
 Because the pleadings reveal there are no factual disputes between the parties on exhaustion, this Court did not
hold a hearing pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008).
Case 3:18-cv-02125-DWD Document 72 Filed 09/21/20 Page 2 of 5 Page ID #333




by guards at Menard Correctional Center (“Menard”) and subsequently denied medical and mental

health treatment. Several claims survived threshold review pursuant to 28 U.S.C. § 1915A,

including Count 5 against Defendants Chelsea Regelsperger, Melissa Pappas, Phelps and Gardiner,

alleging they failed to provide Plaintiff medical and mental health treatment following the assault

on June 16, 2017 (Doc. 7). 2

        Regelsperger and Pappas filed the instant Motion claiming Plaintiff never named or

otherwise identified them in grievances and therefore failed to exhaust his administrative remedies

against them. Plaintiff argues that although he did not name them, he adequately conveyed that

he was denied mental health treatment following the alleged assault.

                                                      Facts

        There are two relevant grievances at issue, both filed after Plaintiff had been transferred to

Pontiac Correctional Center (“Pontiac”). On July 7, 2017, Plaintiff filed an emergency grievance

(Grievance #066201) in which he described the staff assault after a suicide attempt and stated that

he was taken to the Health Care Unit (“HCU”) where a woman told the correctional officers to

take him away. (Doc. 58-2, pp. 4-5). He asserts that as a result, he received “no treatment nor saw

Mental Health.” (Id., p. 5). He details further assaults, his transfer to Pontiac and mistreatment

there. (Id.). This grievance was marked as received on July 13, 2017. The Chief Administrative

Officer determined that it was not an emergency. (Id., p. 4). Despite being deemed non-

emergency, the grievance was reviewed by a grievance officer who recommended the grievance

be denied as moot due to a previously-filed Prison Rape Elimination Act (“PREA”) complaint and

investigation. (Id., p. 2). Pontiac’s Chief Administrative Officer (“CAO”) concurred on July 21,



2
 In his Complaint, Plaintiff identified Regelsperger and Pappas (“Ms. R” and “Ms. Pappas”) as mental health
professionals; Regelsperger is a Behavioral Health Technician and Pappas is a Qualified Mental Health Professional.
(Docs. 1, 26 and 48).
Case 3:18-cv-02125-DWD Document 72 Filed 09/21/20 Page 3 of 5 Page ID #334




2017. (Id.).

       On July 9, 2017, Plaintiff submitted another grievance directly to the Administrative

Review Board (“ARB”) because he had transferred from Menard to Pontiac Correctional Center.

(Doc. 58-1, pp. 13-14). It contained essentially the same allegations as Grievance 066201, stating

that following the assault, he was not examined in the healthcare unit “nor was I seen by mental

health.” (Id., p. 14). Plaintiff’s requested relief was “to have this investigated.” (Id., p. 13). The

ARB received the grievance and sent it to Menard for investigation. (Id., p. 12). On September

7, 2017, the ARB sent Plaintiff a response stating the investigation concluded with a determination

that Plaintiff’s allegations in his grievance were unfounded and therefore, Plaintiff’s grievance was

denied. (Doc. 1, p. 27).

                                             Discussion
       Summary judgment is appropriate only if the moving party can demonstrate “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986); see also Ruffin-

Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005). The moving

party bears the initial burden of demonstrating the lack of any genuine issue of material fact.

Celotex, 477 U.S. at 323. Once a properly supported motion for summary judgment is made, the

adverse party “must set forth specific facts showing there is a genuine issue for trial.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine issue of material fact exists when “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Estate of

Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting Anderson, 477 U.S. at 248). In

considering a summary judgment motion, the district court views the facts in the light most

favorable to, and draws all reasonable inferences in favor of, the nonmoving party. Apex Digital,

Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013) (citation omitted).
Case 3:18-cv-02125-DWD Document 72 Filed 09/21/20 Page 4 of 5 Page ID #335




       Pursuant to 42 U.S.C. § 1997e(a), prisoners are required to exhaust available administrative

remedies prior to filing lawsuits in federal court. “[A] suit filed by a prisoner before administrative

remedies have been exhausted must be dismissed; the district court lacks discretion to resolve the

claim on the merits, even if the prisoner exhausts intra-prison remedies before judgment.” Perez

v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). “[A]ll dismissals under § 1997e(a)

should be without prejudice.” Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004).

       To exhaust his administrative remedies, an inmate in the custody of the Illinois Department

of Corrections must submit a written grievance within 60 days after the discovery of the incident,

occurrence, or problem. 20 ILL. ADMIN. CODE § 504.810(a). If the issue involves a facility other

than the facility where the inmate is currently housed, the inmate must submit the grievance

directly to the ARB. 20 ILL. ADMIN. CODE § 504.870(a)(4). The ARB reviews and processes the

grievance and issues its decision. 20 ILL. ADMIN. CODE § 504.870(b). The grievance must contain:

       factual details regarding each aspect of the offender's complaint, including what
       happened, when, where and the name of each person who is the subject of or who
       is otherwise involved in the complaint. This provision does not preclude an offender
       from filing a grievance when the names of individuals are not known, but the
       offender must include as much descriptive information about the individual as
       possible.

20 ILL. ADMIN. CODE § 504.870(b). Inmates who intend to file suit are required to follow all steps

and instructions in the grievance process before filing with the Court in order to “[allow prisons]

to address complaints about the program [they administer] before being subjected to suit, [reduce]

litigation to the extent complaints are satisfactorily resolved, and [improve] litigation that does

occur by leading to the preparation of a useful record.” Jones v. Bock, 549 U.S. 199, 219 (2007).

       Here, the timing and content of the grievances in question are undisputed. (Docs. 58, 60).

Defendants do not assert that Plaintiff failed to fully exhaust at least one of the grievances. The

sole question is whether the statements in the grievances were sufficient to encompass Defendants
Case 3:18-cv-02125-DWD Document 72 Filed 09/21/20 Page 5 of 5 Page ID #336




Regelsperger and Pappas, despite not being specifically named. Plaintiff points to a sentence in

the July 9, 2017 grievance where he states he was taken to the healthcare unit following the alleged

rape but was not examined “nor was I seen by mental health.” Defendants acknowledge that they

work in the Mental Health Unit at Menard. They argue, however, that because Plaintiff stated he

did not see anyone in Mental Health on June 16, 2017, he could not have been referring to them

as subjects of his grievance.

       Defendants’ argument is unavailing. Plaintiff’s claims Regelsperger and Pappas refused

to provide him with mental health care. Refusing to provide care does not require that a defendant

look a prisoner in the eye and explicitly state that she will not treat him. Moreover, the exhaustion

requirement is not intended to provide individual notice to each prison official who might later be

sued; it is designed to provide the prison with notice of the problem and give them an opportunity

to fix it. Maddox v. Love, 655 F.3d 709, 722 (7th Cir. 2011) (citing Jones v. Bock, 549 U.S. 199,

219 (2007)). Plaintiff’s statement was sufficient to notify prison officials that he was complaining

about not receiving mental health care. While the Grievance Procedures require descriptive

information regarding individuals, it would be illogical read this as requiring a prisoner to describe

who they didn’t see in the context of a medical staff.

       For the foregoing reasons, Defendants’ Motion for Summary Judgment (Doc. 57) is

DENIED.

       IT IS SO ORDERED.

       DATED: September 21, 2020

                                                      s/ Staci M. Yandle
                                                      STACI M. YANDLE
                                                      United States District Judge
